DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2021 has been considered by the examiner.
Status of the Claims
Applicant has canceled claims 1-11 and 13-16.  New claims 17-28 have been added.  Accordingly, claims 12 and 17-28 are pending and under current examination.

Withdrawn Rejections and Response to Arguments
	The rejection of claims 12-16 under 35 U.S.C. 112(a) as not having described a method in which treatment with (indol-3-yl)pyruvic acid or an agent thereof is associated with or causes effects  including brightening, melanocyte apoptosis, modulating AhR, modulating melanogenesis, modulating melanin or any distinguished results associated with each of these to be specifically associated with or caused by the stepwise contact of a compound with a subject as claimed is withdrawn in view of Applicant’s persuasive arguments as supported by specific citations to the specification as filed.
	The rejections of claims 12-16 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims and corresponding persuasive arguments.  
	The rejections of claims 12-16 under 35 U.S.C. 102 over Politic are withdrawn in the interest of addressing the particular human subject newly recited in the claims.  Applicant’s argument that the intended use of performing the recited method step distinguishes the instant invention over the same recited method step for a potentially different use in the prior art is not persuasive. In other words, claim 12 is interpreted to pertain to a method comprising contacting the subject with a composition as further specified in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 12 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Politi et al. (US 5,091,172, hereafter “Politi”) in view of “Garg” (Garg et al., “Bioactivities in the tamarind seed extracts: A preliminary study”, AIP Conference Proceedings, 1929, 020011, published online January 22, 2018, https://doi.org/10.1063/1.5021924) and “Vashi” (Vashi et al., “Facial Hyperpigmentation: causes and treatment”, British Journal of Dermatology, 2013, 169, Suppl. 3, 41-56).
The instant claims are drawn to methods for brightening skin comprising contacting a subject further specified in the claims with a composition comprising a compound which is (indol-3-yl)pyruvic acid.
Politi teaches the cosmetic use of 3-indolepyruvic acid for the protection of the skin from damaged caused by oxygen, by the sun, and by aging (see abstract, in particular).  Politi specifies cosmetic application of this compound to the skin (see Politi claim 1 in particular).
	While Politi teaches the stepwise topical application claimed, it is not apparent that Politi necessarily teaches particular treatment of a particular human subject having a cosmetic desire to lighen their skin or improve hyperpigmentation as newly specified in claim 12 or for the intended applications further identified in claims 17 -28.  
	Garg and Vashi considered in combination with the skill of the ordinary artisan cure this deficiency.
	Garg teaches the state of the art with regard to skin effects of stress and aging due to various stress models including photo damage (UV exposure) and oxidative stress  and melanogenesis (see abstract, in particular; see also last sentence in first partial paragraph on page 10).  Garg addresses the cosmetic and healthcare industry state of the art where barriers between skin and stress inducing factors desirably prevent the origin of stress resulting in reversion of melanogenesis (see third full paragraph on page 10).  Garg also encompasses disease states associated with similar stress effects in the skin (see abstract, in particular).  On page 10, Garg establishes the state of the art with regard to [undesired] hyperpigmentation being associated with a variety of diseases (see second full paragraph).  Garg specifies congenital hyperpigmentation disorders including nevus cell and Mongolian spot for instance (limitations of claims 18-20) as well as acquired hyperpigmentation disorders including melanosis and senile lentigo (limitations of claims 21 and 22), systemic disorders including hemochromatosis (limitation of claims 23 and 24), infectious disease including measles (limitations of claims 25 and 26), and syndromes including POEMS syndrome (limitations of claims 27 and 28)(see page 10 of Garg, second full paragraph).  Garg establishes that these types of hyperpigmentation may be addressed by addressing risk factors and stresses associated with undesired increased melanin production (which itself correlates with hyperpigmentation).
	Both Politi and Garg are directed to protecting skin from damage and/or hyperpigmentation.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the compounds and methods taught by Politi in additional methods of treating hyperpigmentation due to the various conditions or disorders that Garg establishes as associated with excess pigment or excess melanocyte/melanin.  Accordingly, one would have been motivated to do so particularly for lightening (brightening) the skin in a subject since Vashi elaborates on Garg’s description of the state of the art with regard to the relationship between causes of hyperpigmentation and melanocytes/melanin presence.  
	Vashi teaches causes and treatment for facial hyperpigmentation where desired treatment strategies focus on counteracting undesired effects of melanocytes and/or melanin presence (see abstract and “Causes of facial hyperpigmentation” in particular).  Vashi discloses in Table 1 various known hyperpigmentation disorders of the face including Riehl melanosis, melisma, ochronosis, Ephelides, etc (see Table 1).  These conditions are noted to represent substantial overlap with the various conditions taught by Garg.  Vashi teaches topical treatments for facial hyperpigmention disorders to be aimed at disrupting melanocyte pigment production (page 50, column 1, first full paragraph), and Vashi is relied upon as motivation for combining elements of Politi and Garg, as outlined above.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617